NOT DESIGNATED FOR PUBLICATION

                                    STATE OF LOUISIANA


                                       COURT OF APPEAL


                                           FIRST CIRCUIT


                                            2022 CJ 0596


                STATE OF LOUISIANA IN THE INTEREST OF N.B.


                                      DATE OF JUDGMENT-
                                                                   DEC 16 2022

      ON APPEAL FROM THE TWENTY- SECOND JUDICIAL DISTRICT COURT
                    PARISH OF WASHINGTON, STATE OF LOUISIANA
                                           NUMBER J- 20- 22


                           HONORABLE SCOTT GARDNER, JUDGE




     Warren LeDoux Montgomery                        Counsel for Appellee
     District Attorney                                State of Louisiana
     Covington, Louisiana


     Kimberly Debrock                                Counsel for Appellee
     Covington, Louisiana                            Department of Children and
                                                     Family Services

     Rebecca Henderson                                Counsel for Appellee
     Mandeville, Louisiana                           N.B. - Minor Child


     John T. Thomas                                   Counsel for Appellant
     Franklinton, Louisiana                           K.S. — Mother


     Jane Hogan
     Hammond, Louisiana




                        BEFORE: THERIOT, CHUTZ, AND HESTER, JJ.



     Disposition: RULE TO SHOW CAUSE RECALLED; APPEAL MAINTAINED; AND JUDGMENT
     AFFIRMED.




l"
       Theriot, J. Concurs with reasons.
Chutz, J.

         K. S.,'   the biological mother of N.B., appeals a district court judgment


terminating her parental rights to N.B. and certifying him free for adoption.           For the


following reasons, we affirm.

                        FACTUAL AND PROCEDURAL HISTORY

         N.B.,
                   born on June 23, 2416, is a special needs child born drug affected,
testing positive for benzodiazepines and methadone. While still hospitalized, N.B.

was diagnosed with neonatal abstinence syndrome, failure to thrive, and GERD.

Additionally, N.B. has since been diagnosed with autism, global developmental

delay,    congenital     nystagmus,   oral   aversion,
                                                          sensory processing disorder,       and



developmental disorders of speech and language.                Due to N.B.' s oral aversion, a


gastrostomy feeding tube was placed in April 2018 in order for him to receive proper

nutrition.




         On April 25, 2021, N.B. was taken into state custody pursuant to an instanter

order on allegations of dependency after K.S. was arrested for driving under the

influence, third offense, while N.B. was in the vehicle. N.B.' s father, C. S., who has

never had any contact with N.B., refused to take custody of the child.

         After N.B. was taken into state custody, it was discovered he was medically

neglected.         At the time, he was a year and a half behind on his childhood


immunizations and had missed dozens of therapy sessions for his autism and medical

appointments for his various medical and developmental disabilities. N.B., who is


non-verbal, was three -years old at the time and was not walking independently.

Within several weeks of being placed in a foster home, with his foster parents

working with him, N.B. was walking independently.




  Pursuant to Uniform Rules -Court of Appeal, Rule 5- 1 and 502, the initials of the child and the
parents are used to protect the identity of the minor child.


                                                  2
      The Department of Children and Family Services ( DCFS) developed K.S.' s

initial case plan, dated May 18, 2020, with a goal of reunification.   That case plan,


as well as subsequent case plans approved by the district court, included among other
requirements that K. S. pay $   10. 00 per month to DCFS for N.B.' s support and

undergo a substance abuse evaluation and follow the resulting recommendations.

      On August 14, 2020, N.B. was adjudicated a Child in Need of Care. On March

23, 2021, the attorney representing N.B. filed an expedited motion on behalf ofN.B.

to temporarily suspend K.S.' s overnight and extended visitations with N.B. It was

alleged in the motion that despite repeated instruction K.S. overfed N.B., causing

him to become sick, either over or under medicated N.B.,   failed to adhere to his sleep

schedule, and failed to understand how the use of television and electronic devices

by N.B. was ultimately detrimental to him, all of which had led to a regression in his

behavior and an increase in tantrums and acts of self -harm by N.B. when he returned

from overnight or extended visits with K. S. The district court granted the motion.


      At a permanency hearing on June 1, 2021, the court granted DCFS' s request

to change the permanency goal from reunification to adoption. Subsequently, on

November 3, 2021, DCFS filed a petition for termination of K.S.' s parental rights

and to certify N.B. for adoption. The alleged grounds for termination were K.S.' s

failure to provide significant contributions to N.B.' s support for a period in excess


of six consecutive months and her failure to substantially comply with her case plan,

primarily because she failed to follow the recommendations made as a result of her

substance abuse evaluation.




       Trial of this matter was held on February 11, 2022. At the conclusion of trial,

the district court rendered an oral judgment terminating K.S.' s parental rights and

freeing N.B. for adoption. The district court signed a written judgment in accordance




                                           973
with its oral ruling on February 14, 2022.              Subsequently, the district court issued

lengthy written reasons for judgment. K.S. has now appealed.

                                  RULE TO SHOW CAUSE


         On July 21, 2022, this court ex proprio mote issued a Rule to Show Cause

noting it was unable to determine the timeliness of this appeal or whether it was

premature because the copies of the Motion for New Trial and Motion for

Suspensive Appeal in the appellate record contained no legible date stamps showing

the filing dates and there appeared to be no ruling on the Motion for New Trial. The

parties were ordered to show cause by briefs whether or not the appeal should be

dismissed.


         Subsequently, the appellate record was supplemented by the Clerk of Court

for the 22nd District Court with a copy of the Motion for New Trial with a legible

date stamp showing it was filed on. February 14, 2022. Under La. Ch.C. art. 332( 0),

the delay for applying for a new trial is three days, exclusive of holidays, from the

mailing of notice of judgment. Thus, the motion was timely, since the notice of

judgment was mailed on February 14, 2022.                   Further examination of the record


revealed a minute entry stating the Motion for New Trial was denied on April 7,

2022.3     Although the date stamp on K.S.' s Motion for Appeal is illegible, it is

apparent the motion was timely filed within the fifteen -day appeal delay allowed

under La. Ch.C. art. 332( A) because the order for appeal was signed by the district

court on April 9, 2022, only two days after the denial of the Motion for New Trial.'

Accordingly, we will recall the Rule to Show Cause and maintain this appeal.



2 As requested in DCFS' s petition to terminate parental rights, the district court also terminated
C. S.' s parental rights. C. S. stipulated to the termination of his parental rights to N.B_ and is not a
party to this appeal.
3 The record contains no written judgment denying the new trial. However, the denial of a motion
                                                                                                 Palk v.
for new trial may be made by minute entry and does not require a signed judgment.
Buckhalter, 18- 0053 ( La. App. 1 st Cir. 9/ 24/ 18), 258 So. 3d 816, 818 n.2.
a Under La. Ch.C. art. 332( A), when a motion for new trial is timely filed, the fifteen -day appeal
delay commences upon the mailing of notice of the denial of the motion for new trial.

                                                    4
                                               MiI


       The permanent termination of the parent- child legal relationship is one of the
most drastic actions the State can take against its citizens. State ex rel. A. 7:, 06-

0501 ( La. 716106), 936 So. 2d 79, 82.
                                              Parents have a natural, fundamental liberty

interest to the continuing companionship, care, custody and management of their

children, warranting great deference and vigilant protection under the law.              Due


process requires that a fundamentally fair procedure be followed when the State

seeks to terminate the parent- child legal relationship. State ex rel L.B. v. G.B.B.,

02- 1715 ( La. 12/ 4/ 02), 831 So. 2d 918, 921.         However, a child has a profound

interest, often at odds with those of parents,          in terminating parental rights that

prevent adoption and inhibit establishing secure, stable, tong -term and continuous

relationships found in a home with proper parental care. In balancing these interests,

the interests of the child are paramount over that of the parent. State ex rel, L.B.,

831 So. 2d at 921.


       Louisiana Children' s Code article 1.015 provides the statutory grounds for

which a court may involuntarily terminate the rights and privileges of a parent.            A


two-pronged inquiry must be made in parental termination proceedings.               First, the


State must establish by clear and convincing
                                                     evidences




                                                                 every element of at least one

ground for termination under Article 1015. See La. Ch. C. art. 1035( A); State ex rel.


L.B., 831     So.2d at 922.        Second,   but only after a ground for termination is

established, the juvenile court must determine whether the termination is in the


child' s best interest. State ex rel. L.B., 831 So. 2d at 922; see also La. Ch.C. art.


1037( B).   The manifest error standard is applicable in reviewing the factual findings

of the juvenile trial court in determining whether the requirements of Article 1015




s Under the clear and convincing evidence standard, the existence of the disputed fact must be
highly probable or much more probable than its nonexistence.. State in Interest of A.L.D., 18-
 1271 ( La. 1130119), 263 So. 3d 860, 863.


                                                5
have been satisfied. State ex rel. KG., 02- 2886 ( La. 3/ 18103), 841 So. 2d 759, 762;


State ex rel. B.J., 00- 1434 ( La.     App.   lst Cir. 7127100),    767 So.2d 869, 872.


Therefore, before the juvenile court' s findings may be reversed, an appellate court

must find from the record that a reasonable factual basis does not exist for the court' s

findings and the record establishes they are clearly wrong ( manifestly erroneous).

State in Interest of C.B,        and B.M., 18- 1403 ( La.        App. 1st Cir. 2125119)

 unpublished),   2019 WL 927189, at * 2, writ denied, 19- 0495 ( La. 5120/ 19), 271

So. 3d 1275.


                                      DISCUSSION


       In the instant case, DCFS relied on two statutory grounds as the basis for

termination of K.S.' s parental rights. ( 1) La. Ch.C. art. 1015( 5)( b) ( failure to provide


financial support); and ( 2) La. Ch.C. art. 1015( 6) (    failure to substantially comply
with case plans).   In three assignments of error, K.S. argues the district court erred


in finding DCFS established these two grounds for termination by clear and

convincing evidence and in finding termination of her parental rights was in N.B.' s

best interest.


Failure to Provide Financial Support:


       Under Article 1015( 5)( b),   a parent' s rights to a child may be terminated on

the following ground:

       Abandonment of the child by placing him in the physical custody of a
       nonparent,   or the department,   or by otherwise leaving him under
       circumstances
                      demonstrating an intention to permanently avoid
       parental responsibility by any of the following:

        b) As of the time the petition is filed, the parent has failed to provide
       significant contributions to the child' s care and support for any
       period of six consecutive months. (        Emphasis added.)


       Each of the case plans developed by DCFS, beginning with the first one dated

May 18, 2020, required K.S. to contribute $ 10. 00       per month to N.B.' s support. At


trial, K.S.' s case manager, Alexandra Ward, testified K.S. made only three payments


                                              6
after N.B. came into DCFS custody in April 2020: i.e., $        10. 00 on June 1, 2020;


 10. 00 on July 1, 2020; and $ 120. 00 on February 4, 2021. DCFS also introduced a

printout from its accounts system verifying K.S. only made these three payments.

Thus, from the time K.S. made a payment on February 4, 2021, until DCFS filed the

petition to terminate parental rights on November 3, 2021, a period of nearly nine

months, K.S. made no payments for N.B.' s support.


      K.S. does not dispute she made no payments during this period.         Instead, she


argues the district court erred in finding abandonment was established by her failure
to provide support when she paid DCFS $ 140. 00 out of the total of $ 190. 00 due


  10. 00 x 19) during the nineteen months N.B. was in DCFS custody prior to the
petition for termination.   She asserts the total of $50. 00 in monthly contributions she

failed to make was a "   negligible"   amount.   K.S. further argues her case manager


never advised her that she was required to continue making parental contributions

after DCFS changed the permanency goal from reunification to adoption.                She


testified she had only recently gotten out of rehab when the district court approved

the goal change from reunification to adoption and she " was in no state at the time

   to even be in court [ as she] was."


      These arguments lack merit. K.S. ignores the fact that she received copies of

her case plans, each of which required her to contribute $ 10. 00 per month to N.B.' s


support.     Moreover, her arguments ignore the natural obligation imposed upon her


by La. C. C. art. 224 to support her child even apart from any requirement imposed

by the case plans. See State in Interest of C.B. and B.M.,2019 WL 927189, at *          3;


State in Interest of T.J. and A.B., 48, 612 ( La. App. 2d Cir. 9111113),   124 So. 3d 484,


489 n. 11.


       K.S.    additionally contends that while she failed to make any monetary

contributions during the nearly nine- month period from March to November 2021,

she made in- kind contributions to N.B.' s support by providing him with clothes,
diapers, wipes, food, water bottles, books, and toys. She further contends the value

of these in-kind contributions was well in excess of the $ 50. 00 in required monthly

payments she failed to make to DCFS. K.S.' s case manager verified that K.S. did

make in- kind contributions for N.B.             K.S. presented no evidence, however, to


establish the quantity and frequency of her in-kind contributions, their monetary

value, or when the contributions were made, particularly whether any contributions

were made between March to November 2021.

       Under the plain language of Article 1015( 5)( b),           the intent to permanently

avoid parental responsibility is demonstrated by a parent' s failure to provide

significant contributions to their child' s support for any period of six consecutive

months.
          State in Interest of H.R., 21- 1328 ( La. App. 1st Cir. 2125122), 341 So. 3d

592, 599.     The issue of whether K. S. made significant contributions to N.B.' s


support, either monetary and/ or in- kind, is a factual issue for the district court.         See


State in Interest of T.A. G., 52, 722 ( La. App. 2d Cir. 4110119), 259 So. 3d 1159,

1166- 67; State in Interest of J.K., 97- 336 ( La. App. 3d Cir. 10129/ 97),           702 So. 2d

1154, 1156.    The district court found DCFS met its burden by clear and convincing

evidence of establishing abandonment of N.B. pursuant to Article 1015( 5)( b) due to

K.S.' s failure to significantly contribute to N.B.' s support for a period well in excess

of six consecutive months.        Based on our review of the record, we find no manifest


error in the district court' s finding.'

Failure to Substantially Comply with Case Plan:

       Under Article 1015( 6),        parental rights may be terminated on the following

ground:



            at least one year has elapsed since a child was removed from the
       parent' s custody pursuant to a court order; there has been no substantial
       parental compliance with a case plan for services which has been


6 In brief, K.S. pointed out that while N. B. was in DCFS custody, DCFS received over $700.00
per month in SSI and child support benefits on his behalf. Since support provided to N.B. from
sources other than K.S. does not satisfy her personal, parental obligation to contribute to N_B.' s
support, this information is irrelevant to the matter at issue.

                                                   8
          previously filed by the department and approved by the court as
          necessary for the safe return of the child; and despite earlier
          intervention,   there   is   no   reasonable   expectation    of   significant

          improvement in the parent' s condition or conduct in the near future,
          considering the child' s age and his need for a safe, stable, and
          permanent home.

Thus, for parental rights to be terminated under Article 1015( 6),               DCFS must


establish: (   1)   a child has been removed from the parent' s custody for at least one
year; (
          2) DCFS' s case plans were previously approved by the court as necessary for
the safe return of the child; ( 3)     the parent has not substantially complied with the

court -approved case plans; and ( 4) there is no reasonable expectation of significant

improvement in the parent' s conduct in the near future. State in Interest of T.L.,


21- 0728 ( La. App. 1st Cir. 12122121), 340 So. 3d 4, 11- 12, writ denied, 22- 00170

 La. 312122), 333 So. 3d 827.


          to this case, N.B. was removed from K.S.' s custody when she was arrested on

April 25, 2020. As of the time DCFS filed the petition to terminate parental rights,


N.B had remained continuously in DCFS custody in excess of eighteen months.

Further, DCFS developed several case plans for K.S.,                   dated May 18,       2020,


September 17, 2020,'        and March 29, 2021, which were each approved by the district

court.
           K.S. met a number of the requirements of her case plans, including taking

parenting classes, attending a mental health evaluation, and submitting to random

drug screens. Nevertheless, as previously discussed, she did not comply for a

number of months with the requirement of paying $ 10. 00 monthly for N.B.' s

support.      Additionally, the case plans required K.S. to undergo a substance abuse

evaluation and to follow all recommendations made for treatment of her opioid


addiction.     As discussed below, K.S. failed to fully meet this requirement.

          Louisiana Children' s Code article 1036 governs proof of parental misconduct,


and provides, in pertinent part:



  Although this DCFS case plan is actually dated September 17, 2020, it is elsewhere referred to
as the September 16, 2020 case plan.

                                                 9
      C. Under Article 1015( 6), lack of parental compliance with a case plan
      may be evidenced by one or more of the following:

       4) The parent' s failure to contribute to the costs of the child' s foster
      care, if ordered to do so by the court when approving the case plan.
       5) The parent' s repeated failure to comply with the required program
      of treatment and rehabilitation services provided in the case plan.
       6)
            The parent' s lack of substantial improvement in redressing the
      problems preventing reunification.



      N.B.   entered into DCFS custody due to K.S.' s ongoing substance abuse,

culminating in her April 2020 arrest for third -offense DUI while N.B. was in the

vehicle.    At that time, K.S. had been on a methadone -treatment program with


BAART (formerly Choices of Louisiana) for her opiate addiction since 2015. DCFS

believed K.S. was not functioning well on that program, considering that her third -
offense DUI arrest, as well as her medical neglect of N.B.,     all occurred while she



was on that treatment program.     Accordingly, the case plans developed by DCFS

required K.S. to complete a new substance abuse assessment and follow the


treatment recommendations.



      On April 30, 2020, K.S. attended a substance abuse evaluation conducted by

Chris Russell, LCSW, at Truth180. His resulting recommendation was for K.S. to


attend detox, followed by inpatient treatment, which would make her eligible for the

22nd Judicial District Court Family Preservation Court.        K.S. was resistant and

refused to begin the recommended treatment.       Subsequently, K.S. was referred to

the Florida Parishes Health Services Authority (FPHSA) for consultation regarding

an alternative medication assisted treatment ( MAT) other than the methadone -


treatment program at BAART.        K.S. refused to move forward with an alternative


treatment program, choosing to remain on her methadone -treatment program at

BAART.       Over a year after N.B. was taken into DCFS custody, K.S. did admit

herself into an inpatient treatment facility, as recommended, and completed her stay.




                                           10
Upon her release, however, she did not follow the recommendations made for her

follow-up treatment.

      On appeal, K.S.       argues the district court erred in finding she failed to

substantially    comply       with    the     case     plans,    in    part    because      she



 refused to wean herself off methadone" and failed to follow the substance abuse


treatment recommended by Truth180.             She contends the requirement for her to


follow the recommended treatment, rather than continuing with her methadone -

treatment program, violated the Americans with Disabilities Act ( ADA) since she

has been diagnosed with Opioid Use Disorder, a recognized disability,                       and



methadone is a federally -recognized treatment for that condition.              She contends


DCFS' s insistence that she pursue an alternate course of treatment discriminated

against her on the basis of her disability and was contrary to her treating physician' s
medical   advice.   K.S.' s further contention that DCFS failed to make reasonable

efforts to assist her in completing the case plans and reuniting with N.B. appears to

be largely based on her assertion that DCFS failed to direct her to appropriate

services for substance abuse treatment.


      Although K.S. was in compliance with the requirements of the BAART


methadone -treatment program, the circumstances undermine her argument that


DCFS was unreasonable in not allowing her to continue with that program because

she was stable and functioning well on the program.               Specifically, the incident

leading to N.B. being taken into custody, K.S.' s arrest for third -offense DUI while

N.B. was in the vehicle,        occurred while       she   was on the methadone -treatment



program.   Moreover, during the time N.B. was in DCFS custody, K.S. was arrested

three more times for various offenses, including a charge of drug possession.$            It was




s Another requirement of K.S.' s case plans that she failed to meet was the requirement that she
take care of her criminal matters. At the time of K.S.' s initial May 18, 2020 case plan, she was
faced with a charge of third -offense DUI as a result of the incident leading to N.B. being taken
into custody. However, not only was that charge not resolved, but K.S. also was arrested three
additional times during the time N.B. was in DCFS custody.
                                               11
also while K.S.
                    was on the methadone -treatment program that she medically
neglected N.B.     by allowing him to fall one and one- half years behind on his

childhood immunizations and by missing dozens of appointments for his autism

therapy and for treatment of his numerous medical conditions.

         Under the circumstances, DCFS' s conclusion that K.S. was not stable on that

program and should undergo a new substance abuse assessment and follow the


resulting recommendations was reasonable.          Contrary to K.S.' s contentions, the

record indicates the imposition of this requirement was based on K.S.' s behavior


while on the methadone -treatment program rather than any discriminatory action by

DCFS.       Finally, although K.S. testified she received medical advice from her

psychiatrist and others to stay on her methadone -treatment program rather than

pursuing an alternative treatment program, she presented no evidence supporting her

testimony.     Based on our review of the record, we find no manifest error in the


district court' s finding that K.S. failed to substantially comply with the case plans

by failing to follow the recommendations made for her substance abuse treatment.

         The final requirement to prove a ground for termination under Article

1015( 6), is to establish there is no reasonable expectation of significant improvement


in the near future. In this case, K.S. met a number of the requirements of her case


plans,    including that she attend parenting classes,     submit to a mental health


evaluation,    maintain contact with N.B.,       and submit to random drug screens.

Nevertheless, she refused for a year after N.B. was taken from her custody to follow

the recommendations made to her for inpatient substance -abuse treatment. Even


though she eventually entered into and completed the recommended stay for

inpatient treatment, she then declined to follow the recommended follow-up care.

Additionally, she failed to make any of the $       10. 00 per month support payments


                                                                 Reformation sufficient
required by the case plans from March to November 2021.

to prevent termination of parental rights requires a parent to demonstrate a

                                            12
substantial change, such as significantly altering or modifying the behavior that

resulted in the removal of a child from the home. , State in Interest of T.L., 340 So. 3d

at 12.


         From our review of the record, we cannot say the district court was manifestly

erroneous in finding there was no reasonable expectation of significant improvement

in K.S.' s conduct in the near future.          Accordingly, the district court did not

manifestly err in finding DCFS established a ground for termination under Article

1015( 6) due to K.S.' s failure to substantially comply with her case plans.

Best Interest of the Child:


         Even after DCFS has met its burden of proving a statutory ground for

termination under Article 1015, a court still should not terminate parental rights


unless it determines the termination is in the child' s best interest. La. Ch. C. art.

1037( B);   State in Interest of E. 0.,   18- 1093 (   La. App. 1st Cir. 2/ 6119),   272 So. 3d


552, 556.    Herein, due to his autism and medical conditions, including the necessity

for a feeding tube, N.B. is a special needs child with complicated care requirements

and the need for a regimented schedule. In its written reasons for judgment, the


district court made the following findings:

         The Child was first placed with a foster family who was familiar with
         the special needs of autistic children. That family succeeded in getting

         the Child to walk and to begin potty training. They worked very closely
         with the professionals to curtail the Child' s tantrums and self h
                                                                          - arming
         behaviors.    Because of the Child' s feeding tube, he required a
         regimented schedule of food, fluids, medications and sleep.                 The
         imposition of structure into the Child' s life was significant in his
         improvement.      The Mother, however, failed to abide by the schedules
         and treatments.


                The Mother insisted that the Child be exposed to electronics such
         as cell phones, television and tablets despite the fact that the Child' s
         treatment team felt those devices were detrimental to his improvement.
         When he was presented with those electronic devices by the Mother
         during the case, his behavior deteriorated back to tantrums and self -
         harming actions such as head banging and biting. He would often make
         himself vomit causing further disruption to his school and foster family.



                                               13
             When visits were in the Mother' s home, she often ignored all of
      the instructions she had been given and fed and medicated the Child
      incorrectly. She would contact the case worker sometimes several
      times a day requesting information about the Child' s schedule about
      which she had been instructed several times previously. At one point
      the Child' s attorney moved that visitation be curtailed. In that Motion
      filed in March, 2021 when the Child had been in care for almost a year,
      he was described as " completely reliant on having the television or
      some other device on and under his control during all his waking
      hours."


                In [ DCFS' s] report of May 20, 2021 the Mother' s behavior was
      described as follows: "[ K.S.]    fails to take accountability for her actions
      that lead [ N.B.]    into custody, and [ has] not shown a behavior change
      consistent with     reunification...
                                           she still fails to demonstrate the ability
      to fully meet [ N.B.' s] extensive medical needs... fails to make [ N.B.' s]
      education a priority... [and] does not implement the trainings at home."


             As time went on problems arose in the necessary interaction
      between the Mother and foster family and that family asked that the
      Child be moved in April, 2021. Their problems were not with the Child
      but rather the Mother who seemed not to understand the concept of
      boundaries or the necessity of keeping to the Child' s regimen that had
      resulted in his great improvement while in the care of this family....
      The Child was subsequently placed with another foster family which is
      committed to his care but does not want to adopt him.               However,
      terminating the parents' rights would open up wider avenues to explore
      for an adoptive placement for the Child.



            The Mother appears not to understand how to care for this very
      special needs Child so as to regain custody. She continues to place her
      own. need above his and take her own path despite its negative
      consequences to the Child.


      Based on the record, we find no manifest error in the district court' s findings

and determination that the termination of K.S.' s parental rights is in N.B.' s best

interest. K.S. resisted or failed to comply with significant requirements of her case

plans for over a year and a half after N.B. was taken into DCFS custody.           Further,


she has shown a lack of understanding of N.B.' s medical conditions and a continuing

unwillingness or inability to sufficiently meet N.B.' s extensive special needs,

including feeding and medicating him properly.                 Considering the evidence

establishing both grounds for termination and that termination is in the best interest




                                              14
of N.B.,
           we find no error in the district court' s judgment terminating K.S,' s parental

rights and certifying N.B. as free for adoption.

                                     CONCLUSION


      For the assigned reasons, the Rule to Show Cause issued on July 21, 2022, is
recalled and this appeal is maintained.       The February 14, 2022 judgment of the

district court terminating K.S.' s parental rights to N.B. and certifying him for

adoption is affirmed. All appeal costs are assessed to K.S.

RULE TO SHOW CAUSE RECALLED; APPEAL MAINTAINED; AND
JUDGMENT AFFIRMED.




                                             15